Citation Nr: 0318286	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation (DIC) benefits in the 
calculated amount of $26,555.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a nurse practitioner



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1969; 
he died in August 1991.  The appellant was the veteran's 
surviving spouse at the time of his death, although she has 
subsequently remarried.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 decision of the Committee on Waivers and 
Compromises (Committee) located at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In 
that decision, the Committee denied the appellant's request 
for a waiver of recovery of an overpayment of DIC benefits in 
the calculated amount of $26,555.  

The appellant duly appealed the Committee's decision to the 
Board.  In December 2001, the appellant testified at a Board 
hearing at the RO in support of her appeal.  In a June 2002 
decision, the Board denied the appellant's request for a 
waiver of recovery of the $26,555 overpayment at issue.  The 
appellant duly appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  

While the case was pending before the Court, in January 2003, 
the appellant's then-attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Remand and to Stay Further Proceedings.  
In a February 2003 order, the Court granted the motion, 
vacated the Board's June 2002 decision, and remanded the 
matter for readjudication.



REMAND

In a May 2003 letter, the appellant was advised that she was 
entitled to an additional hearing as the Veterans Law Judge 
who conducted the December 2001 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 
38 C.F.R. § 20.707 (2002).  Later that month, the appellant 
responded that she wished to attend another Board hearing at 
the RO.  

A hearing on appeal will be granted if an appellant, or his 
or her representative, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2002).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2002), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  Thus, in order to ensure full 
compliance with due process requirements, the RO must 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904 (a)(3) 
(2002).

Accordingly, this case is remanded for the following action:

The appellant should be scheduled, in accordance 
with appropriate procedures, for a personal hearing 
before a Veterans Law Judge at the RO.  38 U.S.C.A. 
§ 7107 (West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing should be 
placed in the record, keeping in mind the 30-day 
advance notice requirement specified at 38 C.F.R. § 
19.76 (2002).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

